Case 1:18-cv-24012-KMM Document 10 Entered on FLSD Docket 10/15/2018 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

CASE NO.: 1:18-CV-24012-KMM

ROBERTO CARLOS MARTINEZ VALLE,
and all others similarly situated under 29
U.S.C. 216(b),

Plaintiff,
VS.

SERVICES, INC.,

JOSE —-SALMON SERVICES CORP,
JORGE J. SAM

JOSE A MORENO,

)
)
)
)
)
)
)
AMERICA’S INTERNATIONAL TRADE
)
)
)
)
)
Defendants.

 

NOTICE OF VOLUNTARY DISMISSAL PURSUANT TO FED. R.CIV. P. 41 .
COMES NOW the Plaintiff, ROBERTO CARLOS MARTINEZ VALLE, by and through
the undersigned counsel, and notices the Court that Plaintiff voluntarily dismisses his clalms

brought in this lawsuit as to all Defendants under Fed. R.Civ. P. 41. Such dismissal is made

voluntarily, against the advice of counsel, and having been advised of the statute of limitations.

  

ital A;

ROBERTO CAREOS MARTINEZ VALLE
Plaintiff

 

|

 

(signature)

 

 
Case 1:18-cv-24012-KMM Document 10 Entered on FLSD Docket 10/15/2018 Page 2 of 2

INTERPRETER’S ACKNOWLEDGEMENT:
On this ie day of 4 (U0), 2018, . 1) % 4 1, who is personally known to

me, affirmed that the foregoing was translated from English to Spanish to the best of her ability.

(Interpreter’s signature) 7 ony

 

|| atate _ | bases <plia he
NOTARY PUBLIC L STAMP

ff,
We

ley, y, ‘
ity, Natalie Staroschak
na % COMMISSION #FF198424
oS Zee EXPIRES: February 11, 2019
FOSS WWW. AARONNOTARY.COM

oy.
AW

Witz,

ss

Respectfully submitted,

J.H. ZIDELL, P.A.

ATTORNEYS FOR PLAINTIFF
300-71ST STREET, SUITE 605
MIAMI BEACH, FLORIDA 33141
305-865-6766

305-865-7167

By:_s/ Neil Tobak, Esq.
Neil Tobak, Esquire
Florida Bar No.: 093940
CERTIFICATE OF SERVICE

I HEREBY CERTIFY THAT A TRUE AND CORRECT COPY OF THE FOREGOING
WAS SENT VIA CM/ECF ON 10/15/18 TO:

ALL CM/ECF RECIPIENTS

BY:__/s/___Neil Tobak
NEIL TOBAK, ESQ.

 
